Citation Nr: 1611890	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-18 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from July 1945 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that the Veteran requested a Board hearing in his June 2012 filing of a VA Form 9.  However, the Veteran expressly withdrew this request in correspondence received by VA in September 2014 (the Veteran checked the box to withdraw the hearing request in his reply to an inquiry sent by VA in August 2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's current bilateral hearing loss is etiologically related to an event, injury, or disease in service.

2.  Tinnitus was not manifested during service or within one year of service; the preponderance of the evidence is against a finding that the Veteran's tinnitus is etiologically related to an event, injury, or disease in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309 (2015).

2.  Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  A June 2010 letter notified the Veteran of the information needed to substantiate and complete his claims of service connection for hearing loss and tinnitus, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in a May 2012 statement of the case.

Regarding the  duty to assist, the Veteran's service treatment records (STRs), and relevant post-service treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.  In his May 2010 claim for service connection, the Veteran reported only VA medical treatment for his bilateral hearing loss and tinnitus; the Veteran's VA medical treatment records are available for review in the claims-file.  There is no indication that relevant treatment records are outstanding.  A VA audiological examination was performed in July 2010.  The Board finds the examination report and opinions are adequate for adjudication purposes.  The examiner obtained a reported history from the Veteran, reviewed the claims file, conducted a thorough examination, and supported his opinions with adequate rationale.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection can be granted for certain diseases, including sensorineural hearing loss (as an organic disease of the nervous system), if manifest to a degree of 10 percent or more within one year of separation from active service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, in Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection "at a minimum where there is evidence of acoustic trauma."

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a), including organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

The Veteran claims entitlement to service connection for hearing loss on the basis of his assertion that he suffers from hearing loss etiologically linked to noise exposure during his military service.  The Veteran contends, as explained in his June 2012 VA Form 9: "I was exposed to noise in service.  I worked with heavy equipment (rock crusher), crane and shovel and other equipment."

The Veteran was provided a VA examination in July 2010.  The audiometric results show he had bilateral hearing loss disability as defined by VA regulation.  Bilateral sensorineural hearing loss and tinnitus were diagnosed.  Current disabilities are therefore established.  Thus, the remaining questions are whether the current bilateral hearing loss and tinnitus are related to service.

The Board notes that the Veteran's service personnel records document his service with a Naval Construction Battalion, and generally corroborate his description of duty involving significant noise exposure.  As such, his statements regarding acoustic trauma in service are accepted.

The Veteran's STRs document that the Veteran's hearing was evaluated as "15/15" during examination in June 1945 associated with his entrance to active duty service.  In May 1946, the Veteran was treated for left ear otitis externa involving "Earache with slight discharge...." With swelling and inflammation.  The treatment report notes that the Veteran "[h]as had fungus infection in his ear before and been treated here."  Following treatment, a June 1946 note shows that the infection had become "Asymptomatic," and the "[s]welling and inflammation is practically gone from external auditory canal."  At that time, the Veteran was discharged to duty and any residual involvement was to be treated on outpatient basis.  A June 1945 medical examination associated with the Veteran's separation from active duty service shows that the Veteran's hearing acuity was assessed only with the "Whispered voice" and "Spoken voice" tests; the Veteran's hearing was found to be "15/15" normal bilaterally on both tests.

In June 1946, the Veteran filed a claim for VA disability compensation in which he identified his believed service-connected disability as "bone in left elbow chipped in a fall...."  In a section of the application form asking about medical treatment in service, the Veteran mentioned in-service treatment for "ear infection (left)"    The Veteran identified a witness to his elbow injury.  The section of the form purposed to identifying the "NATURE OF DISEASE OR INJURY ON ACCOUNT OF WHICH CLAIM IS MADE..." does not include any reference to any ear disability, hearing loss, or tinnitus; the Veteran's June 1946 application does not otherwise suggest that the Veteran believed that he had incurred any chronic hearing loss or tinnitus during service.  The VA adjudication of the June 1946 claim also identified only a left elbow disability as being claimed by the Veteran at that time, as indicated in the July 1946 and January 1949 rating decisions, and the Veteran has never made a statement to VA suggesting that he was reporting the existence of hearing loss or tinnitus at that time.

A June 2008 VA medical report shows that the Veteran "reported gradual decrease in hearing ability today."  The Veteran described that "he has had hearing problems for awhile, however it is just starting to bother him (especially with the tinnitus)."  The report notes that the Veteran's potentially pertinent history included: "military water/sea exposure causing fungal infections (recurrent ear disease), occupational noise exposure, recreational noise exposure, tinnitus, familial history of hearing loss (his mother had a stapedectomy)."

The earliest post-service contemporaneous evidence of any hearing loss or tinnitus complaints is from over six decades after the Veteran's period of active duty service: VA medical records show complaints of hearing loss and tinnitus in 2008.

In his May 2010 claim for service connection, the Veteran asserted that his hearing loss and tinnitus began in 1945 during service.

As noted, the Veteran was provided a VA examination in July 2010.  The audiometric results show he had bilateral hearing loss disability as defined by VA regulation.  Bilateral sensorineural hearing loss and tinnitus were diagnosed.  The Veteran reported "a positive history of unprotected military noise exposure, specifically, working for one month on a rock crusher."  The Veteran reported an occupational history at a "slaughter house," but "denied" experiencing significant "[o]ccupational noise" exposure.  The Veteran reported a recreational history including "[s]easonal hunting for deer/pheasants for over 60 years with shotgun/rifle," but "denied" experiencing significant "[r]ecreational noise" exposure.

During the July 2010 VA examination, the Veteran "denied" having a "familial history of hearing loss," contradicting his prior report to a VA care provider in June 2008 that he did have a "familial history of hearing loss (his mother had a stapedectomy)."  When the VA examiner asked the Veteran about the onset of his tinnitus, the Veteran described "Ringing for the past 3-4 years" that has been "constant."  The Board notes that this description appears to be in conflict with the information provided by the Veteran in his May 2010 claim when he indicated that his tinnitus began in "1945."

The examiner indicated that he reviewed the Veteran's claims file and opined that the Veteran's hearing loss and tinnitus were not at least as likely as not caused by or a result of his military service.  He explained the rationale for his opinion, citing that it "is based on known medical facts, configuration of hearing loss, review of the c-file, and reported noise exposure."  The VA examiner acknowledged that "only tests of Whispered voice were found [in the service records], which are not accurate evaluations of frequency specific hearing sensitivity."  The VA examiner identified the most likely etiologies of the Veteran's hearing loss and tinnitus: "Recreational noise exposure (extensive hunting for over 60 years), age, and/or general health are considered to be greater factors relative to this veteran's hearing loss and tinnitus than acoustic trauma in the service."  Furthermore, the VA examiner explained: "in the absence of any recurrent treatment for external otitis or any conductive involvement in hearing loss, there is no evidence to support longstanding effects from treated infection while in the service."

In his June 2012 substantive appeal, the Veteran disputed the July 2010 VA examiner's opinion: "I did not have noise exposure due to extensive hunting as the VA examiner opined."  The Board notes that the July 2010 VA examiner relied upon the Veteran's own description of the details of his recreational noise exposure in forming the opinion.  In this regard, the VA examiner noted that the Veteran "denied" having experienced any significant recreational noise exposure, while also noting that despite this characterization the Veteran nevertheless described a recreational history including "[s]easonal hunting for deer/pheasants for over 60 years with shotgun/rifle."

It does not appear that the Veteran and the VA examiner disagree on the matter of the details of the Veteran's recreational history of hunting; rather, it appears that they disagree as to whether the described hunting represents noise exposure that is a more likely etiology of the current hearing loss than the Veteran's in-service noise exposure.  This disagreement features an essentially medical question which the Veteran is not shown to be competent to resolve.  Laypersons are competent to provide opinions on some medical issues; however, the significance of different types and durations of noise exposure upon the etiology of hearing loss or tinnitus falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not furnished any evidence otherwise indicating that his hearing loss or tinnitus is etiologically linked to service.  In contrast, the July 2010 VA audiology examiner is established to be qualified by training and expertise to present an opinion addressing this type of question.

The Board finds that the evidence of record does not support a finding of service connection for bilateral hearing loss or tinnitus.

No treatment records are associated with the claims file that show the Veteran's bilateral hearing loss or tinnitus manifested to a degree of 10 percent or more within one year of separation from active service.

Furthermore, the medical evidence of record does not relate the Veteran's current bilateral hearing loss or tinnitus to service.  The July 2010 VA examiner's conclusions are based upon an accurate factual foundation and supported by sound reasoning.  The examiner acknowledged and accepted that the Veteran reported "a positive history of unprotected military noise exposure, specifically, working for one month on a rock crusher," but opined that his current hearing loss and tinnitus were not related to service.  This conclusion was based upon factors featuring the known pertinent medical principles, the details of the configuration of the current hearing loss, the details of the Veteran's history, and the identification of more likely etiologies.  Accordingly, the opinion is highly probative.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There is no medical opinion or other competent medical evidence to the contrary, and the Board finds that uncontradicted medical opinion is persuasive.

The Board understands the Veteran's belief that his hearing loss and tinnitus are attributable to his experiences in military service, but the Board must conclude that the medical question of determining the most likely cause of the Veteran's current hearing loss is most probatively resolved by the professional VA audiology opinion presented in the July 2010 VA examination report.  In the absence of any otherwise persuasive and probative evidence that the Veteran's current bilateral hearing loss and tinnitus are etiologically related to active service, service connection is not warranted and the claims must be denied.

The Board has considered that the Veteran's May 2010 claim for service connection suggests that he believed he had been experiencing bilateral hearing loss and tinnitus since service ("1945"), and the Board acknowledges that laypersons are competent to provide evidence of matters within their personal knowledge, to include the occurrence of in-service injury, as well as with respect to the existence, and continuity, of lay perceivable symptoms.  See e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the extent that the Veteran's May 2010 claim suggests that the Veteran recalls a continuity of hearing loss and tinnitus symptomatology since service, the Board finds that assertion of such continuity non-credible.  The Board acknowledges that lay evidence concerning symptoms during and after service may be competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Assuming that the appellant is competent to report symptoms of hearing loss and tinnitus because this requires only personal knowledge as it comes to him through his senses, the Board finds that his pertinent statements are not credible to the extent that some suggest a continuity of hearing loss and tinnitus symptoms from 1945 to the present.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony"); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the appellant's statements, it may consider whether self-interest may be a factor in making such statements).

The Veteran's assertions of a 1945 onset of his current hearing loss and tinnitus serve his self-interest as they were made in the May 2010 filing seeking service-connected disability compensation on the basis of the assertions, and acceptance of such assertions as fact would support his claim.  The assertions of continuity are inconsistent with the contemporaneous evidence featuring the Veteran's prior statements.  As noted, the Veteran told the July 2010 VA examiner that his tinnitus began "3-4 years" prior, or approximately 2006; this suggests onset of tinnitus approximately 60 years after service, and there is no contemporaneous evidence of record suggesting any earlier onset of the Veteran's tinnitus.  The Board finds that this discrepancy further casts some doubt upon the accuracy/credibility of the adjacent May 2010 suggestion that his hearing loss began in 1945.  (The Board notes that if it was not the Veteran's intention in the May 2010 claim to suggest that there had been a continuity of hearing loss and tinnitus symptomatology from 1945 to the present, then the Veteran's statements are not necessarily inconsistent with each other; however, then there would be no indication of a continuity of hearing loss or tinnitus symptomatology following service to support the claims on this basis.)

The post-service evidence in this case contains no contemporaneous indication of hearing loss or tinnitus for six decades following service.  The Board finds it reasonable to expect that the Veteran's June 1946 claim for service-connected disability compensation would have included hearing loss or tinnitus amongst the claimed disabilities if the Veteran believed that either disability existed with in-service onset at that time.  Thus, the Board finds that the contemporaneous evidence indicates that at the time around the conclusion of the Veteran's service, he did not believe that he had hearing loss or tinnitus.  See AZ v. Shinseki, 731 F.3d 1303, 1315-17 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803 (7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded).

The Board notes that the Veteran's description of the history of his hearing loss documented in a June 2008 VA medical report does not appear to specifically describe a chronic hearing loss disability dating back to military service, but rather describes a "gradual decrease in hearing," noting that he had had hearing problems for "a[]while" and that his hearing was "just starting to bother him" in 2008.  The Board finds that this account of the hearing loss history, while not entirely clear and specific, does not appear to indicate that the Veteran recalled a continuity of hearing loss symptoms dating back to his mid-1940s military service.

The Board has considered these facts together with the contemporaneous documentation from around the time of the Veteran's separation from service and following that time.  In this regard, the Board notes the absence of any suggestion of complaint of hearing problems in the June 1946 separation examination's evaluation of the Veteran's hearing (regardless of the limitations of the whispered voice testing, the report does not indicate that the Veteran reported any concerns suggesting any subjective hearing loss or tinnitus), and the fact that no hearing loss or tinnitus disability was claimed in the Veteran's June 1946 claim for service-connected disability compensation.  The Board also notes that the six-decade gap in time between the Veteran's active duty service and the earliest documentation of any complaint of hearing loss or tinnitus has not been explained in connection with any suggestion of a continuity of post-service symptomatology; this is another factor amongst the several weighing against a finding of continuity of hearing loss or tinnitus symptomatology following service in this case.  For all of these reasons, the Board finds that a continuity of hearing loss and/or tinnitus symptomatology following service is not credibly shown in this case.

The Veteran's representative has directed attention, including in the March 2016 written brief, to the fact that the Veteran's hearing evaluations during service featured older and unreliable methods of assessing hearing such as the "whispered voice" test.  The Board recognizes that the in-service testing in this case may not be considered a reliable indicator of the presence of certain types, or subtle manifestations, of hearing loss.  However, the Board's analysis in this case relies upon the in-service evaluation of hearing only to the extent that the Board finds that the Veteran is not shown to have reported experiencing any hearing loss or tinnitus problems (on occasions when the Board would expect such disabilities to be reported) around the time of his separation from service.  That finding is further supported by the fact that the Veteran did not include any hearing loss or tinnitus disability in his first claim for service-connected disability compensation at the time of his separation from service.

The Board does not consider the "whispered voice" testing in service to be sufficient to rule out the possibility that some subtle or insidious initial onset of hearing loss occurred during service.  However, the medical question of whether it is at least as likely as not that the Veteran's current hearing loss had its onset during service has been addressed by a competent July 2010 VA examination report with an expert opinion finding that a link to service in unlikely; there is no evidence of record contradicting the competent VA medical opinion.  The Board notes that the July 2010 VA examiner's opinion expressly acknowledged that the in-service hearing acuity evaluations were of a type that "are not accurate evaluations of frequency specific hearing sensitivity," and did not unduly rely upon the in-service hearing test results in presenting the pertinent medical opinion.  The Board's decision in this case recognizes the limitations of the in-service "whispered voice" testing, but the preponderance of the evidence nevertheless weighs against a grant of service connection in this case.

The Veteran's representative's March 2016 written brief has also directed attention to "medical data which affirms that, even with an apparent recovery of normal hearing after acoustic trauma, there can still be widespread and ongoing damage to the cochlear hairs."  The March 2016 brief asks the Board to consider that "[t]his damage can cause the nerves to degenerate gradually, which can lead to delayed and progressive ear damage and hearing loss over time."  The Veteran's representative cites to a November 2009 article in The Journal of Neuroscience.  The Board has considered this information, but notes that the article and information presented would be familiar to the audiology specialist who prepared the opinion associated with the July 2010 VA examination.  Furthermore, the July 2010 VA audiology expert's opinion and rationale in this case is not contradicted by the information concerning delayed onset of perceivable hearing loss following acoustic trauma.  The July 2010 VA audiology opinion relied upon a rationale that does not involve any assertion doubting the possibility of a delayed onset of perceivable hearing loss following a trauma.  Rather, the July 2010 VA opinion finds that it is unlikely that the current hearing loss is causally linked to military service because the Veteran's "[r]ecreational noise exposure (extensive hunting for over 60 years), age, and/or general health are considered to be greater factors relative to this veteran's hearing loss and tinnitus than acoustic trauma in the service."  The Board finds that the July 2010 VA examiner's opinion cites a rationale that does not discount the possibility of delayed onset hearing loss following trauma, but rather finds other identified etiological factors to be medically more likely to have caused the hearing loss and tinnitus than the in-service acoustic trauma.  Accordingly, even with consideration of the information pointed out by the Veteran's representative, the evidence of record is adequate and preponderates against a grant of service connection in this case.

Further, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation with respect to his hearing loss, which requires specialized testing to diagnose.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  While the Veteran is competent to report experiencing tinnitus, he is not competent to provide an opinion on the etiology of his tinnitus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Therefore, to the extent that the Veteran may allege a causal relationship, the Board notes that such statements are beyond his competence.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The preponderance of the evidence is against the claims, and the benefit-of-the-doubt standard of proof does not allow for a grant of the appeal in this case.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


